Citation Nr: 1028652	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-39 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to the service-connected diabetes mellitus type II. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to February 
1969.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2004 rating decision of the RO.

During the pendency of the appeal, service connection was awarded 
for peripheral neuropathy of the lower extremities and erectile 
dysfunction.  See Rating Decisions dated in July 2009 and 
December 2009.  As such, there no longer remain claims in 
controversy.  

The remaining matter listed on the preceding page was before the 
Board in January 2008 and October 2009.  The claim was remanded 
on each occasion for further development and adjudication.  The 
claim has now been returned to the Board and is ready for 
adjudication.    



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran is not shown to have manifested hypertension in 
service or for many years thereafter; nor is not shown to have 
been caused or aggravated by the service-connected diabetes 
mellitus type II.    




CONCLUSION OF LAW

The Veteran's disability manifested by hypertension is not due to 
disease or injury that was incurred in or aggravated by active 
service; nor may it be presumed to have been incurred therein; 
nor is it proximately due to the result of the service-connected 
diabetes mellitus type II.  38 U.S.C.A.§§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the Veteran 
on January 2008 that fully addressed the notice elements.  

This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.    Notice 
pursuant to the Dingess decision was included in this letter.  

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  

Not only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated the 
case by way of supplemental statements of the case issued in July 
2009 and December 2009 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and private 
treatment records, and reports of VA examination.  The Veteran 
has not identified any other evidence which has not been 
obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

The Veteran contends that he is entitled to service connection 
for hypertension.  Specifically, he asserts it is secondary to 
the service-connected diabetes mellitus type II.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and hypertension, becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

In addition, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability, which is proximately due to, or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

When a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  

After careful consideration of all procurable and assembled data, 
the Board finds that service connection is not warranted for 
hypertension on a direct, presumptive, or a secondary basis.  

Turning first to direct service connection, the Board must note 
that the Veteran does not contend (nor does the evidence of 
record show) that his hypertension is directly related to an 
injury or other event of his period of active duty.  The Board 
finds it pertinent that service treatment records are wholly 
devoid of treatment or diagnoses regarding hypertension.  

Post-service, the first objective evidence of hypertension is 
contained in VA and private treatment records dated in April 
2002, which is clearly outside the one-year presumptive period 
for hypertension.  38 C.F.R. §§ 3.307, 3.309.  This represents a 
33-year evidentiary gap between the Veteran's period of active 
service ending in 1969 and the earliest indication of 
hypertension in 2002.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a 
fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).  

This absence of evidence of complaints or treatment constitutes 
negative evidence against the claim because it tends to disprove 
that hypertension was the result of the Veteran's active service.  
Id.  

As the Veteran's hypertension was not shown during service or for 
years thereafter, service connection can only be granted if there 
is some competent evidence linking the current disability to 
service.  Here, there is no such competent evidence that 
establishes a relationship to an identified injury or other 
incident of service.  

Thus, service connection is not warranted on either a direct or 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Service 
connection is also not warranted on a secondary causation basis.  
38 C.F.R. § 3.310.  

In this regard, VA examiners in June 2004 and December 2008 
opined that essential hypertension was not secondary to diabetes 
mellitus.  The examiners reasoned that diabetes mellitus only 
caused hypertension in the presence of renal failure, which the 
Veteran did not have.   

The Board would further note that VA treatment providers in May 
2003 and January 2004 found that hypertension was not aggravated 
by anything and relieved by Atenolol.  

In a November 2009, VA medical opinion, the examiner opined that 
the Veteran's diabetes mellitus did not aggravate his 
hypertension.  The examiner again reasoned that diabetes mellitus 
only aggravated or caused hypertension in the presence of end-
stage renal disease, which the Veteran did not exhibit.

Thus, on this record, service connection is also not warranted on 
a secondary causation basis.  38 C.F.R. § 3.310.

Though the Veteran asserts he has hypertension that is related to 
his service-connected diabetes mellitus type II, there is simply 
no medical evidence on file supporting these statements, and his 
statements do not constitute competent evidence of a medical 
nexus opinion as only those medically trained are competent to 
diagnose a condition and identify likely etiology.  See Espiritu 
v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the claim 
and the appeal involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Service connection for hypertension, to include as secondary to 
the service-connected diabetes mellitus type II, is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


